— In an action to recover damages, inter alia, for breach of contract, plaintiffs appeal from an order of the Supreme Court, Nassau County (Burke, J.), entered April 13, 1984, which granted defendants’ motion for a protective order, pursuant to CPLR 3103, vacating items two and eight of plaintiffs’ notice of discovery and inspection.
Order affirmed, with costs.
The documents in question are not "material and neces*1008sary” to the prosecution of this action as is required for their production pursuant to demand under CPLR 3120. A demand for such production in conjunction with the deposition of one in possession of such documents pursuant to CPLR 3111 would have been a more appropriate vehicle for evaluating and testing the relevance of each document sought (see, Siegel, NY Prac § 362, at 455-456). Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.